Citation Nr: 1439344	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left leg/knee disorder, to include as secondary to the service-connected right leg and right ankle disabilities.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression secondary to the service-connected right leg and low back disabilities.

3.  Entitlement to a rating in excess of 10 percent for lumbar strain.

4.  Entitlement to a rating in excess of 30 percent for status post open tibio fibular fracture 3rd degree with rod placement, right leg.

5.  Entitlement to a rating in excess of 30 percent for right ankle limitation of motion.

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Jans Dils, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a March 2010 rating decision, the Huntington RO confirmed and continued the prior denial issued in a December 2008 rating decision of service connection for a chronic acquired psychiatric disorder, to include depression secondary to service connected disability.  In an April 2010 rating decision, the Huntington RO confirmed and continued the prior denial, also issued in a December 2008 rating decision, of PTSD.  The Veteran's notice of disagreement (NOD) specifically indicated he was disagreeing with the denial of service connection for PTSD and a chronic psychiatric disorder, to include depression.  While the Board acknowledges that these disorders were separately adjudicated by the RO, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, see Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009), such that the claim has been recharacterized as reflected on the title page.

In a November 2011 rating decision, the Huntington RO continued the 10 and 30 percent ratings assigned for lumbar strain and right ankle limitation of motion, respectively; denied the claim for entitlement to a TDIU; and assigned a 30 percent disability rating for status post open tibio fibular fracture 3rd degree with rod placement, right leg, effective January 19, 2011.  

In a May 2012 rating decision, the RO declined to reopen a claim for service connection for a left leg/knee disorder.  

The Veteran presented testimony at a hearing before a Decision Review Officer (DRO) in April 2013.  A transcript is of record.  The Board notes that although the Veteran indicated his desire to withdraw the claim for a rating in excess of 30 percent for his right ankle disability, this issue was subsequently included in a September 2013 statement of the case (SOC) and was appealed to the Board.  

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims would be premature at this time.  The Veteran has requested a Board videoconference hearing.  See VA Forms 9 dated September 2013 and October 2013.  In a November 2013 letter, his attorney indicated that the Veteran wished to have either a travel board or video hearing, whichever becomes available first.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing (either a travel board or video hearing, whichever becomes available first) at the Huntington, West Virginia, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



